Citation Nr: 0727749	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral tinnitus, prior to June 10, 1999.

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus June 10. 1999.

2.  Entitlement to service connection for seborrheic 
dermatitis (skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1989, and from January to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, among other things, granted service 
connection for tinnitus and denied service connection for 
seborrheic dermatitis.  The veteran filed a timely appeal of 
these determinations to the Board.

Because the veteran's tinnitus claim involves the propriety 
of the initial evaluation, the Board has characterized this 
claim as indicated on the title page.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999). 

The issue of entitlement to service connection for seborrheic 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 10, 1999, the clinical records do not show 
persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum schedular rating 
authorized under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
tinnitus prior to June 10, 1999 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 U.S.C.A. § 4.87, 
Diagnostic Code 6260 (1998).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus as 
of June 10, 1999.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2002, 2006); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter. Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  Thus these provisions are only applicable to the 
issue of entitlement to an initial compensable rating for 
tinnitus prior to June 10, 1999, as the issue of entitlement 
to a rating in excess of 10 percent of tinnitus is a purely 
legal issue in this case.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a duty to assist letter was sent in 
February 2002, prior to the rating decision on appeal.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection 
(the claim on appeal at that time), which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency. He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
May 2004 statement of the case provided initial notice of the 
criteria for a higher rating for tinnitus.

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher rating for tinnitus, given the 
above, and because the appellant has demonstrated a clear 
understanding of what is needed substantiate the claim for 
higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of the 
notice identified above.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that the veteran has not 
contended that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice to 
the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, private medical records were 
obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were 
conducted March 2000.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award. The veteran is not prejudiced in this 
instance by failure to send such notification, where an 
increased initial rating is being denied.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  Tinnitus Prior to June 10, 1999

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended with regard to rating tinnitus. See 64 Fed. Reg. 
25,202 (May 11, 1999) (codified at 38 C.F.R. § 4.87).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the pre-June 10, 1999, rating criteria, a 10 percent 
evaluation is warranted for tinnitus that is persistent and 
is a symptom of a head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

Under the pre-June 10, 1999, rating criteria, tinnitus could 
be rated under Diagnostic Code 6204 (chronic labyrinthitis) 
if it is a symptom of that disorder.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  As there is no evidence that 
the veteran has service-connected tinnitus as a symptom of 
chronic labyrinthitis, this Diagnostic Code is inapplicable 
in this instance.

The record includes the service medical records which do not 
show complaints, findings or a diagnosis of tinnitus during 
service.  On VA audiology examination in March 2000, the 
examiner indicated that the veteran had what appeared to be a 
high frequency hearing deficit at separation in 1989 and 
there was no tinnitus.  The impression was hearing deficit of 
questionable etiology.  It was noted that the combination of 
low set ears, cleft palate and skeletal abnormalities 
suggested the possibility of a branchial pharyngeal syndrome 
which might include difficulty with hearing.  

The record reflects that prior to June 10, 1999, there was no 
evidence of tinnitus due to head injury, concussion or 
acoustic trauma was the requisite criteria for a compensable 
evaluation prior to June 10, 1999.  Therefore a compensable 
disability rating for tinnitus prior to June 10, 1999 is not 
warranted.  The non-compensable rating is the highest rating 
warranted prior to this date.


B. Tinnitus as of June 10, 1999

Tinnitus is evaluated as 10 percent disabling from June 10, 
1999 under Diagnostic Code 6260.  

The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition and because there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum 10 percent schedular rating from June 10, 1999 
available for tinnitus.  38 C.F.R. §4.87; Diagnostic Code 
6260.  As 10 percent is the highest evaluation available for 
this condition and because there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, a rating in excess of 10 percent for tinnitus must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

An initial compensable rating for bilateral tinnitus prior to 
June 10, 1999, is denied.

An evaluation in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, from June 10, 1999, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for seborrheic dermatitis must be remanded for further 
action.

Here, the Board notes that the veteran was afforded a VA 
examination in connection with his claim in March 2000.  The 
examiner, who performed the examination, indicated that he 
had reviewed the veteran's claims file in connection with the 
examination.  The veteran was diagnosed with seborrheic 
dermatitis.  The examiner, however, did not indicate whether 
or not this condition was the result of the veteran's 
service.  

The Board finds therefore that this matter must be remanded 
for further development in order to determine whether the 
veteran's seborrheic dermatitis is related to or had its 
onset during service.  Upon remand, the RO should arrange for 
the veteran's claims folder to be reviewed by the examiner 
who prepared the March 2000 examination report (or a suitable 
substitute if this examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
seborrheic dermatitis had its onset during service or was the 
result of his service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here 
as well.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate the claim, but was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his skin 
disability.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
March 2000 examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
seborrheic dermatitis had its onset 
during service or was the result of his 
service.  The examiner should also 
indicate that he has reviewed the 
veteran's claims file, to include any 
evidence associated with the claims file 
after the March 2000 examination, and 
indicate whether any of the opinions 
offered in his previous examination 
reports has changed in light of his 
review.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  The RO should then readjudicate the 
veteran's claim and, if any of the 
benefits sought on appeal remain denied, 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


